                    IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

JASON WILLIAMS,

       Plaintiff,                                    Case No. 5:19-cv-00475-BO

vs.                                            JOINT MOTION FOR ENTRY OF
                                                   RULE 502(d) ORDER
AT&T MOBILITY LLC,

       Defendant.

       Plaintiff Jason Williams and Defendant AT&T Mobility LLC, (“the Parties”)

jointly and through their respective undersigned counsel, hereby respectfully

request that the Court enter the proposed Order Governing Disclosure of

Documents Pursuant to Federal Rule of Evidence 502(d) submitted with this Motion

(the “Proposed Rule 502(d) Order”).

       In support of this Motion, the Parties show the Court that:

       1.      The Parties agreed at the Rule 26(f) Discovery Planning Conference

that the inadvertent production of privileged information should not waive or

otherwise compromise any applicable privilege or preclude the party from asserting

privilege claims after production;

       2.      The Parties thereafter agreed to the terms of the Proposed Rule 502(d)

Order; and

       3.      Entry of the Proposed Rule 502(d) Order is likely to assist with

discovery in this matter.

       WHEREFORE, the Parties request that the Court consider and enter the

Proposed Rule 502(d) Order and grant such other and further related relief as it

deems appropriate.


                                           1

KILPATRICK TOWNSEND 73390287 1

            Case 5:19-cv-00475-BO Document 40 Filed 05/12/20 Page 1 of 3
Respectfully submitted this 12th day of May, 2020.
For Plaintiff:

                            /s/ Terence S. Reynolds
                            Terence S. Reynolds
                            Lucas D. Garber
                            SHUMAKER LOOP & KENDRICK LLP
                            101 South Tryon Street
                            Suite 2200
                            Charlotte, NC 28280
                            Email: treynolds@shumaker.com
                                   lgarber@shumaker.com

                            Christopher LaVigne
                            WITHERS BERGMAN LLP
                            430 Park Avenue, 10th Floor
                            New York, New York 10022-3505
                            Email: christopher.lavigne@withersworldwide.com

                            Counsel for Plaintiff Jason Williams

For Defendant:

                            /s/ Joseph S. Dowdy
                            Joseph S. Dowdy (N.C. State Bar No. 31941)
                            Phillip A. Harris, Jr. (N.C. State Bar No. 39740)
                            KILPATRICK TOWNSEND & STOCKTON LLP
                            4208 Six Forks Road, Suite 1400
                            Raleigh, NC 27609
                            Telephone: (919) 420-1700
                            Facsimile: (919) 510-6120
                            Email: jdowdy@kilpatricktownsend.com
                                    pharris@kilpatricktownsend.com

                            Michael Breslin
                            KILPATRICK TOWNSEND & STOCKTON LLP
                            1100 Peachtree St. NE, Suite 2800
                            Atlanta, GA 30309
                            Telephone: (404) 815-6500
                            Facsimile (404) 815-6555
                            Email: mbreslin@kilpatricktownsend.com

                            Counsel for Defendant AT&T Mobility LLC
                                           2

KILPATRICK TOWNSEND 73390287 1

         Case 5:19-cv-00475-BO Document 40 Filed 05/12/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

      I hereby certify that on date set out below, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

SHUMAKER LOOP & KENDRICK LLP                        WITHERS BERGMAN LLP
Terence S. Reynolds                                 Christopher LaVigne
treynolds@shumaker.com                              christopher.lavigne@withersworldwide.com
Lucas D. Garber                                     430 Park Avenue, 10th Floor
lgarber@shumaker.com                                New York, New York 10022-3505
101 South Tyron Street
                                                    Counsel for Plaintiff Jason Williams
Suite 2200
Charlotte, North Carolina 28280
Counsel for Plaintiff Jason Williams




       This the 12th day of May, 2020.

                                                     /s/ Joseph Dowdy
                                                     Joseph S. Dowdy




                                                3

KILPATRICK TOWNSEND 73390287 1

         Case 5:19-cv-00475-BO Document 40 Filed 05/12/20 Page 3 of 3
